DETAILED ACTION
Summary
	This is a final Office action in reply to the arguments filed 08 December 2020 for the application filed 03 June 2015. Claims 1 and 3-25 are pending:
Claim 2 has been canceled; and
no amendments have been filed.
 
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
Applicant’s claim for the benefit of a prior-filed application (371 of PCT/SE2013/051493, filed 12 December 2013) under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Acknowledgment is made of applicant’s claim for foreign priority (SE1251422-0, filed 14 December 2012) under 35 U.S.C. 119 (a)-(d).

Claims Interpretation
	Claim 1 recites the following “by flowing a first cleaning liquid upwards… followed by repacking the cleaned liquefied bed” (emphasis added). Although the claim is seemingly open-ended because of the use of the “comprising the steps of” transitional phrase in the preamble, the phrase “followed by” is interpreted to indicate that the step of “flowing a first cleaning liquid upwards” must directly precede the step of “repacking the cleaned liquefied bed”, i.e., there are no other steps that can be practiced between these two steps. Arguments filed by the Applicant on 17 March 2020 have indicated this difference between the inventive method and that of the prior art DICKSON: “The removal of a reslurried media is not recited by the Applicant’s claims, and, as a result, the Applicant’s claims are not taught or suggested by the cited art, including Dickson” (pg. 2, bottom) and “The removal of the Dickson’s reslurried media before the addition of a second sample prevents the reference from teaching or suggesting the Applicant’s independent claims” (pg. 3, middle). Thus, the inventive method is interpreted to not be as broad as the preamble would suggest and requires a specific order of steps without additional steps to be practiced during the liquefying and cleaning steps.

Response to Arguments
Applicant's arguments filed 08 December 2020 have been fully considered but they are not persuasive.
With respect to the 35 USC 103 rejection of the claims as unpatentable over DICKSON in view of LEIJON and EDBLAD with evidentiary support from GUPTA and ATODIRESEI, Applicant argues that EDBLAD’s movable adaptor would not have been incorporated into the apparatuses or methods of DICKSON because the purpose of EDBLAD’s movable adaptor (i.e., to compress/decompress a bed) is already achieved by the top and bottom valves of DICKSON (pg. 7, bottom).
The Examiner respectfully disagrees.
As described in the rejection, EDBLAD discloses a process for packing a column that involves moving an adaptor up/down to optimally compress/decompress a bed. While this may be different from the packing process taught by DICKSON, wherein top/bottom valves of top/bottom distributors are open/closed to allow for media to be delivered to optimal packing conditions, EDBLAD discloses that the movable adaptor method can be combined with a process similar to DICKSON’s method: “Another possible solution is to combine this packing method with a moveable adapter. The column can be packed as described above…” (p0029). This “packing method” that EDBLAD references is similar to that of DICKSON: “the adapter is placed at the intended final packed bed height and the column is filled and packed at the same time through the nozzle in the top of the column…[w]hen the correct amount of slurry has been delivered from the slurry tank to the column, the packing pump can be shut off” (p0028).
Thus, while DICKSON may have disclosed packing without a movable adaptor, EDBLAD discloses that the use of a movable adaptor could be combined with such a packing method. Further, EDBLAD recognized that conventional packing methods, such as that disclosed by DICKSON, results in a sub-optimal bed pack; EDBLAD teaches that after filling a column with the desired amount of slurry/media, a movable adaptor can advantageously fill/squeeze out any remaining gaps and voids, properly consolidate/pack the bed, and thereby prevent unwanted bed expansion (p0030).
All other arguments have been indirectly addressed.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1, 3-7, 9, 11, 14-18, 20-22, and 24 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over DICKSON (US Patent 6,740,241) in view of LEIJON (US Patent 6,706,191) and EDBLAD (US PGPub 2011/0073213 A1) with evidentiary support from GUPTA (Expanded Bed Affinity Chromatography, 2002) and ATODIRESEI et al. (Journal of Magnetism and Magnetic Materials, 2004, vol. 272-276, pg. 2359-2361). 
Regarding Claim 1, DICKSON discloses a method for packing a column, separating a mixture of interest, and cleaning the column in place (c6/45-c7/44) utilizing a chromatography column as exemplified in FIG. 1. Said column comprises a hollow cylindrical housing (i.e., an axial chromatography column), a lower fixed cell assembly a bottom end), and an upper adjustable cell assembly 13 (i.e., a top end, an adaptor at the top end; c4/10-20); a filter mesh is provided in the lower distribution cell 6 (i.e., a support net at the bottom end; c7/34-37). Chromatography media 14 is first packed within the column being retained in the column by the distribution cell of the upper adjustable cell assembly 13 (i.e., the column comprising a compressed bed of separation matrix particles confined between a support net at the bottom end and a movable adaptor at the top end, wherein the compressed bed is in contact with the adaptor; c6/45-52). A mixture of interest (e.g., pharmaceuticals; i.e., a first target biomolecule; c1/30-32) is fed to the column through an upper slurry valve 11 for separation (i.e., applying the sample to the compressed bed and separating a first target biomolecule from at least one contaminant on the column; c6/66-c7/5). After separating, a cleaning solution is introduced into the column through a bottom slurry valve 11 to allow for the contents of the column to “re-slurry” (i.e., liquefying and cleaning the compressed bed in the column to form a cleaned liquefied bed of the column by flowing a first cleaning liquid upwards through the compressed bed to form a liquefied bed; c7/6-10, 24-26, 38-42). Finally, once cleaned, the column is repacked for subsequent separations (c8/5-11).

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


However, such a limitation of first cleaning a fluidized bed followed by repacking the fluidized bed is recognized as a cleaning-in-place process well-known in the art. LEIJON discloses chromatographic processes utilizing fluidized beds (c1/22-46); after a column separation using adsorbent particles, the adsorbent particles are subjected to cleaning-in-place in fluidized mode (c2/20-29). Advantageously, as GUPTA teaches, the washing of expanded bed adsorbents (e.g., wherein adsorbent beads are in motion, much like in fluidized beds) is critical and provides a quicker and vigorous wash to the bed (§6.2, par. 1; §6.3, par. 1). Thus, the basic technique of cleaning-in-place as taught by LEIJON yields no more than a predictable outcome and results in an improved system as that taught by DICKSON which one of ordinary skill in the art would have expected to achieve (MPEP §2143.01 D).
DICKSON in view of LEIJON is deficient in explicitly disclosing a movable adaptor at the top end and raising the adaptor by at least 10% of the height of the compressed bed.
EDBLAD discloses a column packing and unpacking method utilizing a movable adaptor to determine optimal packing conditions for a chromatography bed. EDBLAD teaches compacting a column bed by lowering the adapter to produce a packed bed (p0034) and unpacking the bed by raising the adapter to allow the bed to expand past the point of an uncompressed bed (p0037). 
While EDBLAD discloses a packing method different from the packing process taught by DICKSON, wherein top/bottom valves of top/bottom distributors are open/closed to allow for media to be delivered to optimal packing conditions, EDBLAD discloses that the movable adaptor method can be combined with a process similar to the method taught by DICKSON: “Another possible solution is to combine this packing method with a moveable adapter. The column can be packed as described above…” (p0029). This “packing method” that EDBLAD references is similar to that of DICKSON: “the adapter is placed at the intended final packed bed height and the column is filled and packed at the same time through the nozzle in the top of the column…[w]hen the correct amount of slurry has been delivered from the slurry tank to the column, the packing pump can be shut off” (p0028).

While EDBLAD is deficient in explicitly disclosing raising the adapter by at least 10% of the height of the compressed bed as claimed, absent a showing of criticality, the “at least 10%” limitation would have been obvious to one of ordinary skill in the art at the time of the invention. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation absent unexpected results or evidence indicating such optimum or workable ranges are critical (In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP§2144.05). Furthermore, the degree to which the adaptor would have to be raised to allow for sufficient unpacking would be dependent on the type of adsorption media, slurry density, and column operating conditions, which could be determined by one of ordinary skill in the art. Thus, the claimed parameter, i.e., the relative adaptor height, is also recognized as a result-effective variable and can be optimized through routine experimentation (MPEP §2144.05 II B), and the claimed range, i.e., "at least 10% of the height of the consolidated bed", would have been obvious. At the time of the invention, one of ordinary skill in the art would have found it obvious that the upper adjustable cell assembly of DICKSON in view of LEIJON would have to be raised as taught by EDBLAD to advantageously allow for the fluidization of the packed bed for sufficient cleaning.
While DICKSON in view of LEIJON and EDBLAD is deficient in explicitly disclosing repacking the cleaned liquefied bed of the column in the column to create a second compressed bed and lowering the adaptor such that it contacts the second compressed bed and optionally compresses it or a subsequent step e) of applying a second sample to the top of the chromatography column and separating a second target biomolecule from at least one contaminant on the column, wherein the first and the second target biomolecules can be the same or different, these limitations are directed toward repeated process steps, namely the packing of separation matrix particles and the separation of a target compound. Because DICKSON in view of LEIJON and EDBLAD teaches such steps as described, and further discloses the optional continued operation of the column for another separation (i.e., c8/9-11), absent new or 
DICKSON in view of LEIJON and EDBLAD is deficient in explicitly disclosing the compressed bed having a yield stress higher than about 100 Pa, or the liquefied bed having a yield stress lower than about 50 Pa.
However, as evidenced by ATODIRESEI, the yield stress levels in stabilized and fluidized beds are dependent on the fluid velocity; as an increasing fluid velocity is imparted in a vertical, fluidized glass column, the yield stress within the bed decreases (FIG. 2; §3, pg. 2360, col. 2, par. 1-2). For example, LEIJON discloses a 1000-mm bed depth and a liquid velocity of 300 cm/h (c9/14-21); as recognized by ATODIRESEI, as the superficial fluid velocity (Ub) increases relative to the minimum fluidization velocity (Umf), the yield stress in the bed decreases from over 250 Pa to around 50 Pa (FIG. 2). For higher velocities, it is expected that the bed yield stress would continue to decrease, i.e., yield stress is an inherent property of a packed or fluidized bed and is primarily dependent on fluid velocity . Thus, although not explicitly disclosed by DICKSON, LEIJON or EDBLAD, the yield stress of a compressed, non-fluidized bed is expected to be high, e.g., over 250 Pa as evidenced by ATODIRESEI, and that of a liquefied, fluidized bed is expected to continually decrease, e.g., below about 50 Pa as evidenced by ATODIRESEI. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation absent unexpected results or evidence indicating such optimum or workable ranges are critical (In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP§2144.05). Therefore, the specified “yield stress higher than about 100 Pa” and “yield stress lower than about 50 Pa” limitations would have been obvious to one of ordinary skill in the art absent showings of criticality to such ranges. Furthermore, even if not explicitly disclosed by the prior art, fluidized beds are expected to have low yield stresses and non-fluidized beds are expected to have relatively higher yield stresses. Applicant has not shown why the claimed yield stress ranges are critical to the invention; such ranges are therefore obvious to one of ordinary skill in the art. 

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Regarding Claims 3-5, as applied to the rejection of Claim 1, DICKSON in view of LEIJON and EDBLAD teaches a process for the chromatographic separation of a target molecule and the cleaning of a chromatography column. Claim limitations directed toward additional steps of conveying a second cleaning liquid after step b) (Claim 3), conveying a third cleaning liquid after step e) (Claims 4 and 5), and further repeating steps b), b'), e), and e’) (Claim 5) are construed as duplications of a step (i.e., step d). The mere duplication of parts has no patentable significance unless a new and unexpected result is produced (In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960); MPEP §2144.04).
Regarding Claim 6, as applied to the rejection of Claim 1, DICKSON in view of LEIJON and EDBLAD teaches a process for the chromatographic separation of a target molecule and the cleaning of a chromatography column. The claim limitation “storing the column for at least one week” has no patentable significance or effect on the claimed chromatographic separation or column cleaning. While the disclosure of the invention describes column storage (pg. 8, lines 1-7), no special significance or relatable effect to chromatographic separation or cleaning is afforded such a step. Therefore, absent a showing of significance or unexpected results, this limitation is considered inconsequential to the practice of this invention and would be obvious to one of ordinary skill in the art.
Similarly, regarding Claim 21, the claim limitations “removing a sample of the cleaned liquefied bed of the column and analyzing the sample with respect to purity" have no patentable significance or effect on the claimed chromatographic separation and column cleaning. The claimed steps have no discernable effect and would not result in any manipulative difference. Furthermore, if one of ordinary skill in the art would be so inclined to test whether the cleaning process was performed to an acceptable purity, a sample would have obviously been taken.
regarding Claim 22, the claim limitations “recovering the second target biomolecule and, optionally after further purification, using it in a pharmaceutical formulation” have no patentable significance or effect on the claimed chromatographic separation and column cleaning. The claimed steps have no discernable effect and would not result in any manipulative difference. Furthermore, regarding the limitation “recovering the second target biomolecule”, because GU already teaches the recovery of a target biomolecule, the mere duplication of a method step has no patentable significance unless a new and unexpected result is produced (In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960); MPEP §2144.04).
Regarding Claim 7, as applied to the rejection of Claim 1, DICKSON further that cleaning liquid is introduced by pump through the bottom of the column to fluidize the column media (c7/24-37). This fluidization step naturally agitates the fluidized bed (i.e., agitating the liquefied bed in step d)). Furthermore, such a limitation is considered an intended result of the claimed liquefying step d). Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed. A “whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.” Id. (quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003); MPEP §2111.04). Where a reference discloses the terms of the recited method steps, and such steps necessarily result in the desired and recited effect, the fact that the reference does not describe the recited effect in haec verba is of no significance because the reference meets the claim under the doctrine of inherency.
Regarding Claim 9, as applied to the rejection of Claim 7, DICKSON further discloses a port 1 from which cleaning liquid is introduced into the column (i.e., wherein the agitation comprises agitation by jets from one or more nozzles; c7/24-27).
Regarding Claims 11, 14-18, 20, and 24, as applied to the rejection of Claim 1, DICKSON in view of LEIJON and EDBLAD teaches a process for the chromatographic separation of a target molecule and the cleaning of a chromatography column. The prior art is deficient in explicitly disclosing the separation matrix particles have a density of about 1.0-1.4 g/mL (Claim 11) or 1.0-1.1 g/mL (Claim 24), a column inner diameter of at least 2.5 cm (Claim 14), a compressed bed height of about 5-50 cm (Claim 15), a ratio between the inner diameter of the chromatography column to the compressed bed height of at least 0.4 (Claim 16), an average matrix particle diameter of at least 20 µm (Claim 17), a matrix particle size coefficient of variation of about 10-50% (Claim 18), or a first cleaning liquid viscosity being about 1.0-1.5 mPa·s (Claim 20).
.

Claims 8, 10, 12, 23, and 25 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over DICKSON in view of LEIJON and EDBLAD and further in view of GU (WO 2012/072029 A1; English equivalent publication, US PGPub 2013/0248430 A1, is referenced).
Regarding Claims 8 and 10, as applied to the rejection of Claim 7, DICKSON in view of LEIJON and EDBLAD teaches a process for the chromatographic separation of at least one target biomolecule and agitating a liquefied chromatography bed but is deficient in disclosing the agitation comprises vibrating or sonicating the liquefied bed or separation matrix particles or wherein the agitation comprises an oscillating flow.
GU teaches a process for the separation of a target molecule and the cleaning of a chromatography column (p0028). GU further discloses a clean-in-place regeneration step wherein a cleaning solution is circulated through the column (p0298-0299; FIG. 8f) utilizing a distributor along the bottom of the column (p0033) for ensuring flow distribution and sufficient recirculation throughout the column (i.e., agitating the liquefied bed, wherein the agitation comprises vibrating the liquefied bed; p0034, p0046). Said distributor arms oscillate periodically (i.e., wherein the agitation comprises an oscillating flow; p0218). At the time of the invention, one of ordinary skill in the art would have found it obvious to provide an agitation step as disclosed by GU with vibration and oscillating flow in the process of chromatographic separation and cleaning taught by DICKSON in view of LEIJON and EDBLAD because such an agitation step advantageously provides even flow distribution inside the column for more efficient cleaning (GU, p0218).
Regarding Claim 12, as applied to the rejection of Claim 1, DICKSON in view of LEIJON and EDBLAD teaches a process for the chromatographic separation of at least one target biomolecule. The prior art is deficient in 
However, DICKSON discloses the use of the process for purifying pharmaceuticals (c1/27-32). As is well-known to one of ordinary skill in the art, Protein A, Protein G, and Protein L ligands are commonly used in biomolecular separations, especially for pharmaceutical or antibody separations. While the prior art may not have explicitly disclosed the claimed specific ligands, one of ordinary skill in the art would find it obvious that specific ligands would be required for the capture of specific target biomolecules. In this case, as evidenced by GU, Protein A ligands are commonly used for antibody purifications (Example 1, p0355-0360). Therefore, absent a showing of unexpected results or criticality, the choice of Protein A, Protein G, Protein L single chain camelid antibodies or functional varieties thereof would have been obvious to one of ordinary skill in the art of biomolecular chromatography.
Regarding Claim 23, as described in the rejections of Claims 1, 16, and 20, DICKSON in view of LEIJON and EDBLAD and further in view of GU teaches or suggests all limitations.
Regarding Claim 25, as described in the rejection of Claims 23 and 24, nearly all limitations as claimed are taught or suggested DICKSON in view of LEIJON and EDBLAD and further in view of GU. Regarding the method by which the repacking step (step e) is conducted, the claim recites common packing methods, including pushing the adaptor downward to force the matrix particles into a consolidated bed. For example, EDBLAD teaches that such process is commonly practiced (p0003-0004). Similarly, as admitted by the Applicant on p0018 of the published patent application “[t]he repacking of the bed and the compression can be made using standard methods for column packing, e.g., as described in the manufacturer’s instructions for the particular matrix used” (emphasis added). Thus, one of ordinary skill in the art would find the claimed repacking procedures to be obvious and have no patentable significance.

Claims 13 and 19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over DICKSON in view of LEIJON and EDBLAD and further in view of JOHANSSON et al. (US PGPub 2008/0230478 A1).
Regarding Claim 13, as applied to the rejection of Claim 1, DICKSON in view of LEIJON and EDBLAD teaches a process for the chromatographic separation of a target molecule and the cleaning of a chromatography column but is deficient in disclosing the cleaning liquid is alkaline with a pH value of at least 10.
wherein the cleaning liquid is alkaline; p0031-0038), wherein said alkaline regeneration is performed at pH 10-14 (i.e., a pH value of at least 10; p0054). At the time of the invention, one of ordinary skill in the art would have found obvious to use an alkaline cleaning solution of at least pH 10 as taught by JOHANSSON in the method taught by DICKSON in view of LEIJON and EDBLAD, because JOHANSSON teaches that such an alkaline solution would advantageously promote the thorough cleansing of alkaline-labile ligands, such as those of Protein A columns (p0043). Furthermore, regarding the pH level of the alkaline cleaning liquid, the claim of such a range or of any range would have been obvious to one of ordinary skill in the art. The claimed limitations are so broad as to allow for the use of any type of ligand, e.g., those that are strongly or weakly acid-labile or base-labile. Thus, depending on the ligand used, an optimal cleaning solution pH level would also be used and would be readily apparent to one of ordinary skill in the art.
Regarding Claim 19, as applied to the rejection of Claim 1, DICKSON in view of LEIJON and EDBLAD teaches a process for the chromatographic separation of a target molecule and the cleaning of a chromatography column but is deficient in disclosing the composition of the matrix particles being a polysaccharide support.
JOHANSSON teaches a method for purifying a target molecule utilizing an axial chromatography column and a separation matrix (p0031-0038, p0041), wherein said separation matrix comprises essentially spherical particles of carbohydrate material (i.e., wherein the matrix particles comprise a polysaccharide; p0044). At the time of the invention, one of ordinary skill in the art would have found obvious to use polysaccharide particles as the separation matrix support as taught by JOHANSSON in the method taught by DICKSON in view of LEIJON and EDBLAD, because JOHANSSON teaches that such a support are more easily prepared (p0044) and allow for simple functionalization (p0047).

Claims 11 and 24 is/are alternatively rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over DICKSON in view of LEIJON and EDBLAD and further in view of BERGSTROM et al. (US Patent 6,572,766).
Regarding Claims 11 and 24, as applied to the rejection of Claim 1, DICKSON in view of LEIJON and EDBLAD teaches a process for the chromatographic separation of a target molecule and the cleaning of a 
BERGSTROM teaches particulate matrices useful in separation applications, including fluidized beds (abstract, c1/42-55). BERGSTROM further discloses that the density of the particulate matrices are typically at least 1.02 g/cm3 or a density different from the liquid medium to be treated (c5/45-63). Absent a showing of unexpected or significant results, the claimed separation matrix particle density ranges of about 1.0-1.4 g/mL and 1.0-1.1 g/mL would be considered obvious to one of ordinary skill in the art. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation absent unexpected results or evidence indicating such optimum or workable ranges are critical (In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP§2144.05). At the time of the invention, one of ordinary skill in the art would have found obvious to use a separation matrix particle density of about 1.0-1.4 g/mL or 1.0-1.1 g/mL as taught by BERGSTROM in the chromatographic separation taught by DICKSON in view of LEIJON and EDBLAD because such a particle density, especially if different from the liquid medium that is being treated, would enhance the separation efficiency. All claimed elements were known in the prior art and one of ordinary skill in the art could have combined the elements as claimed with no change in their respective, individual functions, and the combination would have yielded nothing more than predictable results (MPEP §2143.01 A).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN B HUANG whose telephone number is (571)270-0327.  The examiner can normally be reached on 9 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on (571)272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Ryan B Huang/Primary Examiner, Art Unit 1777